Case 17-10625-mdc         Doc 319     Filed 03/12/20 Entered 03/13/20 16:44:28                          Desc Main
                                     Document      Page 1 of 1


   Gary Grimm
   837 Swede St.
   Norristown, PA 19401
   610 ~ 275—5855
   GarerrimmEDHotmail.com
                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   In re:                                         :                      CHAPTER     13_


   Gary GRIMM
                                                                         Case No. 17-10625     (MDC)
                               Debtor

                                              ORDER
                                                                                    Mow
            AND NOW this     AZ)?"   day of   5   iWA                           ,   M: upon consideration of
  Debtor’s request for an Expedited Hearing for its Motion for Reconsideration of the Court’s
                                                      and #:o                QM
                                                                        Aim/II"                 MOI/h
                                                                                              {CV/W 01/
  Order of October 21, 201‘9jand any response thereto, it is hereby ORDERED t at Debtor’s         aéﬁuw
                                                                                               Hm
  request is   GWﬂEED DEN/[ﬂ         ﬂ “ﬂ” “AM“ 5/1ng                          an          6        .
                                                                                                               Mym/‘Wm
                                                                                                               71;;   weal/Jo
                                                                                                                AI}    :2wa


                                                      Tvla‘gaﬁline   D   Coleman
                                                      Chief US. Bankruptcy Judge
